Citation Nr: 0905571	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-18 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased initial evaluation for 
granulomatous hepatitis with hepatosplenomegaly due to 
exposure to carbon tetrachloride, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from September 1965 
to September 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran testified before the undersigned at a November 
2008 video hearing at the Board.  A transcript of the hearing 
is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for granulomatous hepatitis 
with hepato-splenomegaly due to exposure to carbon 
tetrachloride, currently evaluated as 10 percent disabling.  
In a July 2005 rating decision, the RO relied on a June 2005 
compensation and pension (C&P) examination in assigning the 
Veteran's 10 percent evaluation.  However, at the November 
2008 Board hearing, the Veteran asserted that his condition 
has increased in severity since the June 2005 C&P 
examination.  Therefore, a new C&P examination is warranted.  
See VAOPGCPREC 11-95 (1995) (a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination).

Additionally, the Board notes that at the November 2008 
travel board hearing, the Veteran stated that he had been 
receiving treatment from 2007 at the Tampa VAMC.  However, 
these records are not associated with the claims folder, nor 
is there any indication in the claims folder that the records 
from the Tampa VAMC were requested.  The Board notes that VA 
has a duty to obtain all outstanding identified VA treatment 
records as such records are constructively in the possession 
of VA adjudicators during the consideration of a claim, see 
Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board 
finds that the Veteran's appeal must be remanded to obtain 
these treatment records.

Finally, the Board notes that the Veteran also testified that 
he had surgery to remove his gallbladder in 2004.  He further 
stated that it was during the surgery that his enlarged liver 
was discovered.  The records associated with the gallbladder 
surgery should, therefore, also be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a C&P 
examination to determine the current 
degree of severity of his granulomatous 
hepatitis with hepatosplenomegaly due 
to exposure to carbon tetrachloride.  
The claims file, to include a copy of 
this remand must be made available to 
the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  All 
indicated evaluations, studies, and 
tests deemed necessary should be 
accomplished and all findings reported 
in detail.  The rationale for all 
opinions expressed must be provided.

2.	Obtain any VA treatment records from 
the Tampa VAMC for the period from 
January 2007 to the present.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until it is 
determined that the records sought do 
not exist or that further efforts to 
obtain these records would be futile.

3.	The RO should contact the Veteran and 
request that he provide the name and 
address of the hospital where the 
Veteran's 2004 gallbladder surgery was 
performed.  The Veteran should then 
sign a VA Form 21-4142 authorization 
and consent to release information form 
for the hospital identified.  Upon 
receipt of the VA Form 21-4142, the RO 
should contact the hospital identified 
and request any relevant records 
pertaining to the gallbladder surgery.  
All documents obtained should be 
associated with the Veteran's claims 
file.

4.	After completion of the above and any 
other development deemed necessary, 
review the expanded record and 
determine if the Veteran has submitted 
evidence sufficient to warrant 
entitlement to the benefits sought. 
Unless the benefits sought on appeal 
are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




